Upon review of all of the competent evidence of record with reference to the errors assigned, and finding no good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the award, the Full Commission AFFIRMS and ADOPTS the Opinion and Award of the Deputy Commissioner as follows:
Based upon all the competent credible evidence of record, the Full Commission adopts the following findings of fact as found by the deputy commissioner:
FINDINGS OF FACT
1. On or about September 24, 1993, plaintiff, a forty-eight year old female, was employed by defendant as a cleaning service worker. On September 24, 1993, plaintiff sustained an injury to her right arm during the course of her employment with defendant when the glass door broke on a curio cabinet which plaintiff was cleaning cutting plaintiff's arm.
2. As a result of this injury by accident, plaintiff sustained a scar to her right arm. The scar was described at the hearing and that description is incorporated herein by reference.
3. Plaintiff returned to work on October 9, 1993. Although plaintiff no longer works for defendant, she is presently employed as a van driver. Plaintiff was required to undergo a drug test in order to obtain her employment as a van driver, but was not required to undergo a physical examination.
4. Plaintiff continues to experience swelling in the scarred area of her right arm, and the scarred area of her right arm is bothered by cold temperatures.
5. As a result of this injury by accident, plaintiff has sustained serious bodily disfigurement which mars her appearance to such an extent that it may reasonably be presumed to lessen her future opportunities for remunerative employment and so reduce her future earning capacity. A fair and equitable amount of compensation for this disfigurement under the North Carolina Workers' Compensation Act is $500.00.
6. On September 24, 1993, plaintiff was working approximately 35 hours per week with defendant earning $6.25 per hour. Her average weekly wage on or about September 24, 1993 was $218.75.
7. As a result of the injury by accident giving rise hereto, plaintiff was unable to engage in her regular work duties for defendant or engage in work activities with any other employer from September 24, 1993 up to October 9, 1993.
* * * * * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as the follows:
CONCLUSIONS OF LAW
1. On September 24, 1993, plaintiff sustained an injury by accident arising out of and in the course of her employment with defendant which resulted in a laceration to her right arm. N.C. Gen. Stat. § 97-2 (6).
2. As a result of this injury by accident, plaintiff is entitled to temporary total disability compensation benefits at the rate of $145.90 from September 24, 1993 up to and including October 8, 1993. N.C. Gen. Stat. § 97-29.
3. As a result of the injury by accident giving rise to this claim, plaintiff has sustained serious bodily disfigurement for which she is entitled to compensation in the amount of $500.00. N.C. Gen. Stat. § 97-31 (22).
4. Plaintiff is entitled to have defendant provide all medical treatment arising from this injury by accident to the extent it tended to effect a cure, give relief and lessen plaintiff's disability. N.C. Gen. Stat. § 97-25.
* * * * * * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following
AWARD
1. Plaintiff is entitled to compensation at the rate of $145.90 per week from September 24, 1993 up to and including October 8, 1993 for the temporary total disability she sustained as a result of the injury giving rise to this claim. This compensation has accrued and shall be paid in a lump sum subject to the attorney's fee hereinafter approved.
2. Defendant shall pay compensation to plaintiff in the amount of $500.00 for the disfigurement she has sustained as a result of the injury by accident giving rise hereto. This compensation has likewise accrued and shall be paid in a lump sum subject to the attorney's fee hereinafter approved.
3. Defendant shall pay all medical expenses incurred by plaintiff as a result of her injury by accident when bills for the same have been submitted to the Industrial Commission and approved by the Commission.
4. An attorney's fee in the amount of twenty-five percent of the compensation awarded herein is hereby approved for plaintiff's counsel which shall be deducted from the aforesaid Award and paid directly to counsel for plaintiff.
5. Defendant shall pay the costs.
                                  S/ ________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ ________________ JAMES J. BOOKER COMMISSIONER
S/ ________________ DIANNE C. SELLERS COMMISSIONER
BSB:md